Title: To James Madison from William Jarvis, 18 June 1803 (Abstract)
From: Jarvis, William
To: Madison, James


18 June 1803, Lisbon. Between the date of his last letter and that of the enclosed state paper “a hot press was set on foot by the English Vessels of War in this Port, but in no instance did they impress American Seamen with Protection.” Those without protection were released immediately on his application. “After the declaration was issued the impress Service ceased.” The “great object” of the Portuguese court has been to maintain its neutrality, but he believes it cannot if the war continues “for any length of time.” “It has been confidently said that General Lannes has … pressed the Prince to consent to 25,000 Men being sent here to protect the Country; which the Prince has positively refused,” declaring that if the French should march into Portugal, the prince “would immediately leave it with whatever he could take with him to the Brazils.” Believes this report to be incorrect because the bulk of the fleet lies dismantled in the river and no steps have been taken to put it in order. The “mercantile World” seems “totally void” of any confidence in Portugal’s security, “the exchange on London having fallen from 68d: to 64d: ⅌ milreis,” with no one willing to sell at that; “and the Paper has depreciated from 5 to 9 ⅌ Cent.” “Those facts I have adduced as the best criterion of the public Sentiments regarding this Country.” The “official advice” from King to Hawkesbury “received by the last Packet concerning Louisianna gave me the most entire satisfaction.” Believed that Napoleon’s pride and “the glory of the nation” would keep France from making an “unqualified cession.” The cession is “of the greatest consequence to our Welfare” and will make the president “the Idol of our Country.” “Notwithstanding, I think that Government ought to have had a little more mercy on the good Federalists; for should it prove as hot a Summer at home as we are likely to have here … I really am apprehensive that causing a suppression of the usual ebullition of gall it may create a redundance of bile which turning putrid may destroy thousands with the yellow fever.” Received JM’s circular letter of 9 Apr. and the president’s letter to the prince regent [not found]. Encloses a copy of his note covering the latter. “Today I got an american Seaman cleared from Prison who was taken from the Brig Betsey of New York, Captn. James Mc. Call, … for smuggling Tobacco.” The regulation allowing the import of flour has resulted in a fourfold increase in “the Quantity of bread Stuff” arriving in this port “this Spring” and a “consequent depression of price.”
 

   
   RC and enclosures (DNA: RG 59, CD, Lisbon, vol. 2). RC 5 pp.; docketed by Brent as received 20 Aug. For enclosures, see nn. 2 and 4.



   
   Jarvis to JM, 23 May 1803.



   
   Enclosed is a printed copy of the official declaration of neutrality by Portugal, dated 3 June 1803 (2 pp.; in Portuguese; docketed by Wagner and marked “to be translated”). A translation was printed in the National Intelligencer, 26 Aug. 1803.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:491–93.



   
   Enclosed is a copy of Jarvis to Almeida, 10 June 1803, congratulating the prince regent on the birth of his son Don Miguel (1 p.; docketed by Wagner).



   
   For the Portuguese admission of U.S. flour, see Jarvis to JM, 9 Feb. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:313–14 and n. 2, 315 n. 5).



   
   A full transcription of this document has been added to the digital edition.

